Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
After extensive prosecution in this case, it appears that Applicants disagree with the Examiner’s findings and that the disagreement is based on a point of law. In light of this, Applicants are reminded of their right to appeal the Examiner’s rejections to the Patent Trial and Appeal Board.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2021 has been entered.

Detailed Action
	This action is in response to the papers filed August 22, 2021. 

Election/Restrictions
Applicant has elected without traverse the invention of Group I, claim(s) 1-15, drawn to a method for treating a disease or disorder associated with aberrant cardiac activity, the method comprising the step of introducing into the heart of a patient a pharmaceutical composition comprising a gene encoding a light-sensitive channel, and exposing the heart to light, thereby inducing a controlled heart electrical activity in said patient.
Within Group I, Applicant has elected without traverse the following species, wherein:
i) the light-sensitive channel gene is Channelrhodopsin-2, as recited in Claim 5; 
ii) the site of gene delivery is the right and left ventricular myocardium, as recited in Claim 6; and
iii) the alternative light exposure step is the plurality of sites are exposed to light simultaneously, as recited in Claim 8.

Amendments
           Applicant's response and amendments, filed August 22, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2-3, 6-8, 16-36 and 40-44, amended Claims 1, 9, and 37, withdrawn Claims 4, 9 and 37-39, and added new claims, Claims 45-48. 
	Claims 1, 4-5, 9-15, 37-39, and 45-48 are pending.
	Claims 4, 9 and 37-39 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 


Priority
This application is a 371 of PCT/IL2013/050893 filed October 31, 2013. Applicant’s claim for the benefit of a prior-filed application provisional application 61/721,053, filed on November 1, 2012 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/721,053, filed on November 1, 2012, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application fails to disclose that each introduction step is performed at a different site, as now recited in the claims.
Rather, support for the instantly amended claims may be found in Example 12 of PCT/IL2013/050893.
Accordingly, the effective priority date of the instant application is granted as October 31, 2013. 


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Information Disclosure Statement
1.	The Examiner cites below Applicant's own prior art, not cited in an IDS, to wit: 
Nussinovitch et al (Neurophotonics 2(3): 031204 (July-September), 2015).	
Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he 
See MPEP §2001.06(b).

Pursuant to the Paperwork Reduction Act of 1995 (44 U.S.C. 3501 et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2. 	The prior rejection of Claim 6 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive. 

3. 	Claims 1, 5-6, 10-15, and 45-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to 
	While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention. If not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2ds 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise. 

The Breadth of the Claims and The Nature of the Invention
The claims are directed to an optogenetic method for treating asynchronous ventricular contraction or mechanical dyssynchrony in the left ventricle in a patient in need thereof, the method comprising the step(s) of:
(c) simultaneously exposing at least two of said left ventricular sites to light, thereby inducing a first action potential to propagate from said first left ventricular site and one to four additional action potentials to propagate from said one to four left additional ventricular sites, and thereby inducing synchronized pacing in the left ventricle of said patient.
The term “patient in need thereof” (Claim 1, line 2) is understood to mean human patient, as per [0153] “treating human diseases, conditions, and disorders stem from or manifested by a low and/or irregular heartbeat”. While the specification discloses animal models, e.g. Example 14, “The animals (rats and/or pigs)”, it is understood that said animals are not “patients”, nor does the instant specification disclose such animals to be “patients”. 



The State of the Prior Art, The Level of One of Ordinary Skill and The Level of Predictability in the Art
Jia et al (Circ. Arrhythm. Electrophysiol. 4(5): 753-760, 2011; available online August 9, 2011; of record in IDS) is considered relevant prior art for having taught that while zebrafish animal models have validated the concept of using optogenetics to express pacemaking ion channels (pg 2, ¶2-3), “the challenges of achieving efficient light delivery to a densely packed tissue, such as the myocardium, should not be underestimated, and ultimately in vivo testing is needed” (pg 6, last ¶). The observations achieved using low light intensity is an important factor in minimizing heart-related effects, phototoxicity, and in considering future (syn. not yet available) implantable devices (pg 6, ¶5). 

Parker et al (WO 12/006320, published January 12, 2012; of record in IDS of Applicant’s application 14/439,696 and Applicant’s co-pending application 16/222091) is considered relevant prior art for having disclosed an optogenetic method of regulating heart activity in a subject, by suppressing or inducing the electrical activity of the heart (pg 2, lines 23-31), the method comprising:
a)	introducing into at least one site of the heart of a subject a pharmaceutical composition comprising a gene encoding a light-sensitive channel and/or a light-sensitive ion pump (pg 3, lines 4-8, 16-20); and
b) 	exposing said at least one site to light, 
wherein for inducing said heart electrical activity the light is in a wavelength within the range of 350nm to 490nm, and 
wherein for suppressing said heart electrical activity the light is in a wavelength within the range of 500nm to 700nm (pg 17, lines 20-23).

Parker et al disclosed the light-sensitive channel may be a channelrhodopsin, e.g. Channelrhodopsin-2, and the light-sensitive pump may be halorhodopsin (pg 3, lines 7-8, 19-20).
Example 2 disclosed attaching the biological pacemaker to rat hearts, but does not demonstrate evidence of functionality in vivo. Rather, “[H]earts of the surviving rats are harvested for optical mapping studies.” (pg 34, line 7). Thus, Parker et al do not demonstrate a reduction to practice for in vivo regulation of heart activity. Rather, the working Examples are all directed to genetically modifying cells in tissue culture, and measuring functionality upon light stimulation of said in vitro tissue culture cell populations. 

Entcheva et al (WO 12/054484, published April 26, 2012; of record in IDS of Applicant’s application 14/439,696 and Applicant’s co-pending application 16/222091) is considered relevant prior art for having disclosed an optogenetic method of regulating heart activity in a subject [0010], by suppressing or inducing the electrical activity of the heart, the method comprising:
a)	introducing into at least one site of the heart of a subject a pharmaceutical composition comprising a gene encoding a light-sensitive channel [0011]; and
b) 	exposing said at least one site to light, 
wherein for inducing said heart electrical activity the light is in a wavelength within the range of 350nm to 490nm, and 
wherein for suppressing said heart electrical activity the light is in a wavelength within the range of 500nm to 700nm.
Entcheva et al disclosed the method may be used to treat cardiac pacing disorders, e.g. of cardiac arrhythmia, reentrant arrhythmia, bradycardia, tachycardia, sinus bradycardia, sinus tachycardia, ventricular tachycardia, supraventricular tachycardia, ventricular fibrillation, atrial flutter, atrial fibrillation, pro-arrhythmic cardiac alternans, sinus node ~ dysfunction, first degree heart block, type I second degree heart block, type 2 second degree heart block, third degree heart block, SA block, and SV block [0018]. 

Entcheva et al disclosed the light-sensitive channel may be a channelrhodopsin, e.g. Channelrhodopsin-2 and/or Archaerhodopsin, e.g. Archaerhodopsin-3 [0012].
While Entcheva et al contemplate administration of the optogenetic system to the subject’s heart, e.g. administered by injection or catheterization directly onto or into the heart, ventricle of the heart, wall of a ventricle, etc… [0052-54], Entcheva et al do not demonstrate a reduction to practice. Rather, the working Examples are all directed to genetically modifying cells in tissue culture, and measuring functionality upon light stimulation of said in vitro tissue culture cell populations. 

Ambrosi et al (Progress in Biophysics and Molecular Biology 115: 294-304, 2014) is considered relevant post-filing art for having taught that the neuroscience-used optogenetic methods are not easily extendable to cardiac studies. The only in vivo working example required open-chest animals (pg 300, col. 2). In contrast to the neuroscience methods, there are no solid reference structures to mount optogenetic devices, and open-chest or open-heart studies are not applicable for use in intact animals. In addition, the conduction system is not easily achievable from the epicardial surface, as light scattering and absorption limit the penetration depth. Motion artifacts pose a great challenge compared to brain studies (pg 300, col. 2). 
The combined development of cell-specific gene delivery (promoters and vectors) and minimally invasive access for all-optical actuation and readout are needed to move cardiac optogenetics in vivo, and to fully realize its potential (pg 302, col. 2). 

Nussinovitch et al (Neurophotonics 2(3): 031204 (July-September), 2015; Applicant’s own work, not cited in an IDS) is considered relevant post-filing art for evidencing that the instantly disclosed Figures and data are from in vitro cell co-cultures, and the admission that “the results of the current study were limited to in vitro settings [emphasis added] using co-cultures of NRCM monolayers and hESC-derived cardiomyocytes cell-aggregates.” (pg 12, col. 1). “Translating these findings to the in vivo settings, first to small and large animal models and eventually to the clinic would require overcoming major challenges [emphasis added].” This would also necessitate prolonged survival of the transplanted cells, long-lasting expression of the it is not clear [emphasis added] whether the electrotonic currents generated, which were sufficient to suppress excitability in the monolayers or cell clusters, will also be large enough to affect cardiac activity also in vivo [emphasis added]. Another potential caveat to clinical translation may be the transient hyperexcitable state noted post-illumination at the treated region that may be proarrhythmogenic. Finally, it is not clear whether the monochromatic light sources used to activate the hyperpolarizing light-sensitive proteins can sufficiently penetrate through cardiac muscle or blood to efficiently influence the transduced cells that may be embedded deep within the myocardium. (pg 12, col.’s 1-2, joining¶).“Translation of these initial in vitro results in co-culture studied into the clinics would require significant technological developments and overcoming significant challenges [emphasis added].” (pg 12, col. 2, Conclusion).
Thus, Applicant’s own post-filing publication admits that the invention as claimed is not yet enabled for in vivo practice in humans. Neither the prior art nor the instant specification makes up for the deficiencies in the prior art, nor solve the technological problems Applicant later admits need to be solved, and have not yet been solved, in order to practice the instantly claimed invention. 

Jiang et al (EP Eurospace 20(11): 1741-1749, 2018) is considered relevant post-filing art for having taught that before optogenetics can be clinically applied, safety issues must be resolved, including the immunity induced by the virus, the duration of photosensitive protein expression, the damage caused by light, and the optimal implant device (pg 1746, col. 1). Direct myocardial injections may increase the efficiency of local transfection but decrease the efficiency at remote myocardial sites, which is a limitation of target cell activation/inhibition in these remote areas. Multipoint injection (as per the instantly claimed invention) may expand the transfected area but also increase myocardial injury (pg 1746, col. 2). There are multiple challenges for the application of optogenetics in heart research, including (i) safe and effective gene delivery; (ii) long-term expression of photosensitive proteins; (iii) optimization of devices such as optical device, sufficient optical power, light penetration, fibre or wireless devices, and detectors; (iv) unscattered and unattenuated exogenous light stimulation; and (v) location of the 

Entcheva et al (Nature Reviews Cardiology 18: 349-367, 2021) is considered relevant post-filing art for having taught that clinical translation of cardiac optogenetics, including new optical therapies for rhythm control, remains an aspirational prospect [emphasis added] (syn. as of 2021 not yet achieved; Abstract). The immediate translation of cardiac optogenetics is for outside-the-body deployment (pg 352, col. 1). Long- term optogenetic pacing with an implantable device has not yet been demonstrated [emphasis added] (syn. as of 2021 not yet achieved) in an awake animal (pg 355, col. 2). 
Optical pacing would be [emphasis added] (syn. as of 2021 not yet achieved) an attractive alternative to electronic pacemakers (pg 355, col. 2). 
Low-energy optogenetic pacing could emerge [emphasis added] (syn. as of 2021 not yet achieved) as a disruptive technology if optogenetic transduction and light delivery are safe and minimally invasive (pg 357, col. 2)
Light penetration into the myocardium is an important consideration for the clinical translation of optogenetic cardioversion or defibrillation, especially for the ventricles. Additional work is certainly needed to better understand light–matter interactions within the context of using distributed light for optogenetic cardioversion. (pg 359, col. 1)
While rhythm management using optogenetics is particularly promising for ultra- low- energy cardioversion. However, the implementation could be challenging due to the substantial spatiotemporal data that would need to be processed in quasi-real-time by an implanted device (pg 359, col. 2)
Challenges in translating cardiac optogenetics to the clinic are substantial and confounded by the obvious need for new therapies to be better than the current standard of care.
Technical challenges for translation reside in the methods used to deliver opsins and light to the heart. To achieve opsin expression in patients would require gene therapy via AAV-based vectors or similar, and a minimally invasive procedure would be required for cardiac site- specific transduction of these vectors. Efficient expression of opsins in the presence of neutralizing antibodies in the host against the viral vectors is a challenge as is the risk of 
The possibility for the algae-derived opsins to trigger an immune response when expressed in the human heart deserves serious investigation before clinical deployment. Engaging resident opsins with light is further confounded by the vigorous contraction of the heart and the lack of a stabilizing surface to anchor an optical device. Visible light absorption by the blood remains a challenge that has motivated recent work to develop long- wavelength opsins, up- conversion of nanoparticle mediators for blue-light opsins, and other performance- boosting strategies. Finally, to leverage fully the cell-specific optogenetic control of cardiac function, the palette of well- characterized, cell-specific promoters would need to be expanded, at least to the level of what is currently available for neuroscience.
The envisioned [emphasis added] (syn. prophetic as of 2021, not yet achieved) clinical opportunities for cardiac optogenetics are plentiful. Optical therapy for atrial arrhythmias is likely to be on the horizon in the mid-future [emphasis added]. Upon eventual translation into humans, optogenetics could be the specific therapy (pg 363, col. 2). 

The Gepstein Declaration filed August 22, 2021 under 37 CFR 1.132 has been considered. 
Applicant declares (¶6) that at the time the instant application was filed, in vivo optogenetic pacing of cardiac function was considered unpredictable by researchers working in the field. 
Applicant declares (¶7) that in vitro studies do not result in similar success in vivo, and that since the original description of optogenetics, the art continues to recognize unpredictability of modulating cardiac electrical activity using optogenetic techniques. 
Applicant declares (¶11) that Sasse et al (Circulation: Arrhythmia and Electrophysiology 4(5): 598-600, available October 1, 2011; of record) taught that the artisan would need to overcome numerous technical hurdles before the optogenetic system would work, including: 
"the most complex problem will be to identify a safe strategy for efficient and long-lasting cell transplantation or gene transfer that allows in vivo application of ChR2 in native nontransgenic hearts"; 

"[E]picardial stimulation was used to effectively stimulate ChR2-expressing mouse hearts, 11 but it remains unclear whether this would be sufficient to activate transplanted cells deep within the myocardium"; and 
"electroluminescent foils and wires, which ... currently do not provide enough light intensity ... ".
Sasse speaks about using optical pacing for cardiac resynchronization therapy only as a future direction, i.e., "could potentially be used .... "

The instant application fails to inform the ordinary artisan how to overcome all of the above-discussed technical and biological hurdles in the prior art and post-filing art, even as recent as May 2021, so as to enable the ordinary artisan to perform (syn. use) the claimed invention, thereby achieving a real-world, clinically meaningful, therapeutic result in a human patient. 

The Existence of Working Examples and The Amount of Direction Provided by the Inventor
The working examples of the instant specification are directed to optogenetic control of cardiomyocytes genetically modified to express the light-sensitive ion channel and/or light-sensitive ion pump. 
Examples 10 and 14 disclose method steps to administer an expression vector encoding light-sensitive channelrhodopsin to the rat heart or pig heart. However, illumination of the heart to ascertain/demonstrate optogenetic response(s) requires an open-chest procedure exposing the heart to the outside. 
The instant specification fails to disclose several important considerations that has prevented using the claimed invention in human patients, including, but not limited to, how to overcome the art-recognized problems of long-term expression of photosensitive proteins, construction/design of devices such as optical device, sufficient optical power, light penetration, fibre or wireless devices, and detectors, obviating problems associated with unscattered and Translation of these initial in vitro results in co-culture studied into the clinics would require significant technological developments and overcoming significant challenges [emphasis added].” (pg 12, col. 2, Conclusion).

The Quantity of Any Necessary Experimentation to Make or Use the Invention
The instant portion of the invention, as claimed, falls under the "germ of an idea" concept defined by the CAFC. The court has stated that "patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be workable". The court continues to say that "tossing out the mere germ of an idea does not constitute an enabling disclosure" and that "the specification, not knowledge in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement". (See Genentech Inc v. Novo Nordisk A/S 42 USPQ2d 1001, at 1005). The claimed methods of using the genetically modified host cells expressing the light-sensitive ion channel and/or light-sensitive ion pump to regulate heart activity in a subject constitutes such a "germ of an idea".
The courts have stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in patent application. 27 USPQ2d 1662 Exparte Maizel. In the instant case, in view of the lack of guidance, working examples, breadth of the claims, the level of skill in the art and state of the art at the time of the claimed invention was made, it would have required undue experimentation to make and/or use the invention as claimed. 
If little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a 'specific and useful teaching.' The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." (citations omitted)).
In re Gardner, Roe and Willey, 427 F.2d 786,789 (C.C.P.A. 1970), the skilled artisan might eventually find out how to use the invention after “a great deal of work”. In the case of In re Gardner, Roe and Willey, the invention was a compound which the inventor claimed to have antidepressant activity, but was not enabled because the inventor failed to disclose how to use the invention based on insufficient disclosure of effective drug dosage.  The court held that “the law requires that the disclosure in the application shall inform them how to use, not how to find out how to use for themselves”. 
Thus, the quantity of necessary experimentation to make or use the invention as claimed, based upon what is known in the art, including post-filing art evidencing still-prophetic optimism, and what has been disclosed in the specification, is considered to create an undue burden for a person of ordinary skill in the art to reduce the instantly claimed invention into practice so as to achieve a real-world, clinically meaningful, therapeutic result in a human patient. 
As discussed above, Nussinovitch et al (Nature Biotechnology 33(7): 750-754, July 2015; Applicant’s own work, of record in IDS) evidences that the instantly disclosed working examples require the open-chest procedure (Figure 1b), wherein said rat is splayed out on its back and immobilized in order to be outfitted with the optical fiber (Figure 1c). Alternatively, the entire heart is removed from the subject, and being isolated from said subject, then illuminated (Figure 2a). Such are not real-world conditions in which to perform the instantly claimed method on human patients in need of treatment. Applicant’s own post-filing publication admits that “the density and uniformity of the transduced areas may affect the light-intensity threshold required for pacing” (pg 753, col. 2), a deficiency the instant application fails to overcome. Furthermore, “[I]t remains unknown whether blue light can sufficiently penetrate cardiac muscle and blood to efficiently activate transduced cells in humans. Improved versions of [channelrhodopsin] (with superior photosensitivity and higher currents) or other light-sensitive proteins responsive to light wavelengths with better tissue penetrance may be required for optogenetic pacing in…human patients.” (pg 753, col. 2, conclusory ¶). 
Applicant’s post-filing work of Nussinovitch et al admit that “Translating these findings to the in vivo settings, first to small and large animal models and eventually to the clinic would require overcoming major challenges. This would also necessitate prolonged survival of the transplanted cells, long-lasting expression of the Arch transgene in the engrafted cells, and the it is not clear whether the electrotonic currents generated, which were sufficient to suppress excitability in the monolayers or cell clusters, will also be large enough to affect cardiac activity also in vivo. Another potential caveat to clinical translation may be the transient hyperexcitable state noted post-illumination at the treated region that may be proarrhythmogenic. Finally, it is not clear whether the monochromatic light sources used to activate the hyperpolarizing light-sensitive proteins can sufficiently penetrate through cardiac muscle or blood to efficiently influence the transduced cells that may be embedded deep within the myocardium. (pg 12, col.’s 1-2, joining¶).“Translation of these initial in vitro results in co-culture studied into the clinics would require significant technological developments and overcoming significant challenges.” (pg 12, col. 2, Conclusion).
Thus, Applicant’s own post-filing publications admit that the invention as claimed is not yet enabled for in vivo practice in human patients in need thereof. Neither the prior art nor the instant specification makes up for the deficiencies in the prior art, nor solve the technological problems Applicant later admits need to be solved, in order to practice the instantly claimed invention. 
Furthermore, Perrin (Nature (507): 423-425, 2014; copy provided to Applicant in co-pending application 16/222091) taught that the series of clinical trials for a potential therapy can cost hundreds of millions of dollars. The human costs are even greater (pg 423, col. 1). For example, while 12 clinical trials were tested for the treatment of ALS, all but one failed in the clinic (pg 423, col. 2). Experiments necessary in preclinical animal models to characterize new drugs or therapeutic compounds are expensive, time-consuming, and will not, in themselves, lead to new treatments. But without this upfront investment, financial resources for clinical trials are being wasted and [human] lives are being lost (pg 424, col. 1). Animal models are highly variable, and require a large number of animals per test group. Before assessing a drug’s efficacy, researchers should investigate what dose animals can tolerate, whether the drug reaches the relevant tissue at the required dose and how quickly the drug is metabolized or degraded by the body. We estimate that it takes about $30,000 and 6–9 months to characterize the toxicity of a molecule and assess whether enough reaches the relevant tissue and has a sufficient half-life at the target to be potentially effective. If those results are promising, then experiments to test whether a drug can extend an animal’s survival are warranted — this will cost about $100,000 The human costs are even greater: patients with progressive terminal illnesses may have just one shot at an unproven but promising treatment. Clinical trials typically require patients to commit to year or more of treatment, during which they are precluded from pursuing other experimental options (pg 423, col.2 1-3).
The instant application fails to inform the ordinary artisan how to overcome all of the above-discussed technical and biological hurdles in the prior art and post-filing art, even as recent as May 2021, so as to enable the ordinary artisan to perform (syn. use) the claimed invention, thereby achieving a real-world, clinically meaningful, therapeutic result in a human patient. Accordingly, the instant claims are rejected for failing to comply with the enablement requirement.

Claim Rejections - 35 USC § 103
4. 	The prior rejections of Claims 1, 5-6, and 10-15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foley et al (U.S. 2009/0054954) in view of Entcheva et al (WO 12/054484, published April 26, 2012, priority to October 18, 2010; of record in IDS), Bruegmann et al (Nature Methods 7(11): 897-903, 2010; of record in IDS), Denison et al (U.S. 2011/0125077), French et al (Circulation 90:2414-2424, 1994; of record), Tio et al (Human Gene Therapy 10:2953-2960, 1999; of record), Vale et al (Circulation 103:2138-2143, 2001; of record), Plotnikov et al (Circulation 109:506-512, 2004; of record), and Sasse (Circulation: Arrhythmia and Electrophysiology 4(5): 598-600, available October 1, 2011; of record), and Ishizuka et al (Neurosci. Res. 54: 85-94, 2006; of record) are withdrawn in light of Applicant’s arguments that the cited prior art are, at best, prophetic in nature, and at the time of the instantly claimed invention, such results would have been unpredictable.

Citation of Relevant Prior Art

	Watanabe et al (Japanese Heart Journal 7(2): 110-120, 1966; abstract only) is considered relevant art for having taught that ventricular asynchrony (syn. desynchronization) is causal to ventricular fibrillation and ventricular tachycardia.

	Herman et al (Am. J. Cardiology 23(4): 538-547, 1969) is considered relevant art for having taught that left ventricular asynergy (syn. desynchronization) is causal to ventricular tachycardia (pg 546, col. 2).

Thus, prior to the instantly claimed invention, those of ordinary skill in the art have long-recognized that “left ventricular desynchronization” and “asynchronous ventricular contraction” is/are an art-recognized embodiment(s) of, and causal for, ventricular tachycardias, ventricular fibrillation, or ventricular tachyarrhythmias.

Conclusion
6. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633